               Case 8:18-ap-00575-MGW        Doc 20       Filed 06/21/19   Page 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA


In re:                                                            Chapter 7 Bankruptcy

BRUCE FARLOW,                                                     Case No: 8:18-bk-06677-MGW

                   Debtor.
_________________________________________/

JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,

                         Plaintiffs,

v.                                                                 Adversary Proceeding No.:
                                                                   8:18-AP-00575-MGW
BRUCE L. FARLOW,

                  Defendant.
_________________________________________/


                                   PLAINTIFFS’ EXHIBIT LIST

       Plaintiffs John D. Gentis, Shalimar MHP, LLC, and GFB Partners, LLLP through their
undersigned attorney, file their Exhibit List as follows:

     Exhibit                  Description                   Date             Date      With or
                                                            Identified     Admitted   Without
                                                                                      Objection

         1.     Amended Complaint and exhibits
                attached thereto, John D. Gentis,
                Shalimar MHP, et al.v. Bruce L. Farlow,
                12th Judicial Circuit, Sarasota County,
                Florida, Case No. 2017-CA-03660-NC.

         2.     Operating Agreement of Shalimar MHP,
                LLC and amendments and/or exhibits
                thereto.



00995078-1
           Case 8:18-ap-00575-MGW         Doc 20       Filed 06/21/19   Page 2 of 9



 Exhibit                  Description                    Date             Date      With or
                                                         Identified     Admitted   Without
                                                                                   Objection

    3.      Partnership Agreement for GFB Partners,
            LLLP, December 29, 2008 and
            amendments and/or exhibits thereto.

    4.      Deposition transcript of Bruce L. Farlow
            taken on March 2, 2018 and exhibits
            attached thereto, John D. Gentis,
            Shalimar MHP, et al.v. Bruce L. Farlow,
            12th Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    5.      Promissory Note between John Gentis
            and Bruce Farlow, in the amount of
            $7,500.00, dated 3/31/11 Exhibit 1 to
            Deposition of Bruce L. Farlow taken on
            March 2, 2018, John D. Gentis, Shalimar
            MHP, et al.v. Bruce L. Farlow, 12th
            Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    6.      Promissory Note between John Gentis
            and Bruce Farlow, in the amount of
            $15,000 dated 3/31/11. Exhibit 2 to
            Deposition of Bruce L. Farlow taken on
            March 2, 2018, John D. Gentis, Shalimar
            MHP, et al.v. Bruce L. Farlow, 12th
            Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    7.      Promissory Note between John Gentis
            and Bruce Farlow in the amount of
            $15,000 dated 5/6/11, Exhibit 3 to
            Deposition of Bruce L. Farlow taken on
            March 2, 2018, John D. Gentis, Shalimar
            MHP, et al.v. Bruce L. Farlow, 12th
            Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.




00995078-1
           Case 8:18-ap-00575-MGW         Doc 20       Filed 06/21/19   Page 3 of 9



 Exhibit                  Description                    Date             Date      With or
                                                         Identified     Admitted   Without
                                                                                   Objection

    8.      Promissory Note between John Gentis
            and Bruce Farlow in the amount
            of $6,201.25 dated 6/3/11, Exhibit 4 to
            Deposition of Bruce L. Farlow taken on
            March 2, 2018, John D. Gentis, Shalimar
            MHP, et al.v. Bruce L. Farlow, 12th
            Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    9.      Schedule for Promissory Notes, Exhibit 5
            to Deposition of Bruce L. Farlow taken
            on March 2, 2018, John D. Gentis,
            Shalimar MHP, et al.v. Bruce L. Farlow,
            12th Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    10.     Cancelled Checks, Exhibit 6 to
            Deposition of Bruce L. Farlow taken on
            March 2, 2018, John D. Gentis, Shalimar
            MHP, et al.v. Bruce L. Farlow, 12th
            Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    11.     Family Law Financial Affidavit, May 6,
            2011, Valerie A. Farlow v. Bruce L.
            Farlow, 12th Judicial Circuit, Sarasota
            County, Florida Case No: 2011-DR-
            002302.

    12.     Husband’s Second Family Law Financial
            Affidavit, Family Law Financial
            Affidavit, October 31, 2012, Valerie A.
            Farlow v. Bruce L. Farlow, 12th Judicial
            Circuit, Sarasota County, Florida Case
            No: 2011-DR-002302.

    13.     Family Law Financial Affidavit, January
            6, 2015, Valerie A. Farlow v. Bruce L.
            Farlow, 12th Judicial Circuit, Sarasota
            County, Florida Case No: 2011-DR-
            002302.



00995078-1
           Case 8:18-ap-00575-MGW          Doc 20        Filed 06/21/19   Page 4 of 9



 Exhibit                   Description                     Date             Date      With or
                                                           Identified     Admitted   Without
                                                                                     Objection

    14.     Family Law Financial Affidavit, May 9,
            2016, Valerie A. Farlow v. Bruce L.
            Farlow, 12th Judicial Circuit, Sarasota
            County, Florida Case No: 2011-DR-
            002302.

    15.     Amended Family Law Financial
            Affidavit as of May 22, 2017, Valerie A.
            Farlow v. Bruce L. Farlow, 12th Judicial
            Circuit, Sarasota County, Florida Case
            No: 2011-DR-002302.

    16.     Amended Family Law Financial
            Affidavit as of February 7, 2019, Valerie
            A. Farlow v. Bruce L. Farlow, 12th
            Judicial Circuit, Sarasota County, Florida
            Case No: 2011-DR-002302.

    17.     Total Compensation Spreadsheet and
            2013 Payroll and Expenses Report for
            Bruce Farlow, Exhibit 12 to Deposition
            of Bruce L. Farlow taken on March 2,
            2018, John D. Gentis, Shalimar MHP, et
            al.v. Bruce L. Farlow, 12th Judicial
            Circuit, Sarasota County, Florida, Case
            No. 2017-CA-03660-NC.

    18.     Records obtained from Discover, Exhibit
            13 to Deposition of Bruce L. Farlow
            taken on March 2, 2018, John D. Gentis,
            Shalimar MHP, et al.v. Bruce L. Farlow,
            12th Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    19.     Plaintiffs’ Amended First Request for
            Documents (As to Exhibit A Only),
            December 1, 2017, John D. Gentis,
            Shalimar MHP, et al.v. Bruce L. Farlow,
            12th Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.




00995078-1
           Case 8:18-ap-00575-MGW           Doc 20       Filed 06/21/19   Page 5 of 9



 Exhibit                   Description                     Date             Date      With or
                                                           Identified     Admitted   Without
                                                                                     Objection

    20.     Defendant, Bruce Farlow’s Response to
            Plaintiff’s First Request for Production,
            February 21, 2018, John D. Gentis,
            Shalimar MHP, et al.v. Bruce L. Farlow,
            12th Judicial Circuit, Sarasota County,
            Florida, Case No. 2017-CA-03660-NC.

    21.     Deposition transcript of Bruce Farlow
            and exhibits thereto, taken in this matter
            on March 22, 2019.

    22.     Voluntary Petition, Bruce L. Farlow, US
            Bankruptcy Court, Middle District of
            Florida, Case No: 8:18-bk-0667 Exhibit 1
            to Deposition of Bruce L. Farlow, taken
            of March 22, 2019.

    23.     Report and Recommendation of General
            Magistrate on Former Wife's Motion for
            Contempt and Enforcement and on the
            Reserved Upon Issue of Establishment of
            Child Support, October 2, 2015, Valerie
            A. Farlow v. Bruce L. Farlow, 12th
            Judicial Circuit, Sarasota County, Florida
            Case No: 2011-DR-002302.

    24.     Order On Exceptions to Report and
            Recommendation of General Magistrate,
            December 4, 2015, Valerie A. Farlow v.
            Bruce L. Farlow, 12th Judicial Circuit,
            Sarasota County, Florida Case No: 2011-
            DR-002302.

    25.     Final Judgment Granting Former
            Husband's Supplemental Petition to
            Modify Alimony and Order Denying
            Former Wife's Motion for Contempt,
            Valerie A. Farlow v. Bruce L. Farlow,
            12th Judicial Circuit, Sarasota County,
            Florida Case No: 2011-DR-002302




00995078-1
           Case 8:18-ap-00575-MGW          Doc 20     Filed 06/21/19   Page 6 of 9



 Exhibit                   Description                  Date             Date      With or
                                                        Identified     Admitted   Without
                                                                                  Objection

    26.     Findings and Recommendations of
            Hearing Officer and Order on
            Department of Revenue's Motion to
            Establish Child
            Support Arrears and Arrears Payment,
            Valerie A. Farlow v. Bruce L. Farlow,
            12th Judicial Circuit, Sarasota County,
            Florida Case No: 2011-DR-002302

    27.     2014 Schedule K-1, Bruce Farlow,
            Shalimar MHP, LLC., Exhibit 11 to
            Deposition of Bruce L. Farlow, taken of
            March 22, 2019.


    28.     2015 Schedule K-1, Bruce Farlow, GFB
            Partners, LLP, Exhibit 12 to Deposition
            of Bruce L. Farlow, taken of March 22,
            2019.

    29.     8/19/2014 E-mail from Bruce Farlow to
            John Gentis, Subject: From Bruce Farlow
            - CS&L, Exhibit 13 to Deposition of
            Bruce L. Farlow, taken of March 22,
            2019.

    30.     9/2/2014 E-mail thread from Bruce
            Farlow to John Gentis, Subject: Monies
            from NR to Bruce, Exhibit 14 to
            Deposition of Bruce L. Farlow, taken of
            March 22, 2019.

    31.     10/29/2014 E-mail thread, from John
            Gentis to Bruce Farlow, Subject: Re:
            From Bruce Farlow – Gas, Exhibit 15 to
            Deposition of Bruce L. Farlow, taken of
            March 22, 2019.




00995078-1
           Case 8:18-ap-00575-MGW          Doc 20        Filed 06/21/19   Page 7 of 9



 Exhibit                   Description                     Date             Date      With or
                                                           Identified     Admitted   Without
                                                                                     Objection

    32.     10/29/2014 E-mail thread, from John
            Gentis to Bruce Farlow, Subject: Re:
            From Bruce Farlow – Gas, Exhibit 16 to
            Deposition of Bruce L. Farlow, taken of
            March 22, 2019.

    33.     0/31/2014 and 11/7/2014 E-mails From
            Susan Thompson, Subject: Tax
            Documentation Follow Up, Exhibit 17 to
            Deposition of Bruce L. Farlow, taken of
            March 22, 2019.

    34.     Gmail E-mail - Rachel Saffold Fwd:
            FW: Tax Documentation Follow Up,
            Exhibit 18 to Deposition of Bruce L.
            Farlow, taken of March 22, 2019.

    35.     Re: Total Compensation Spreadsheet and
            2013 Payroll and Expenses Report for
            Bruce Farlow, Exhibit 19 to Deposition
            of Bruce L. Farlow, taken of March 22,
            2019.

    36.     Letter to Bruce Farlow, December 15,
            2014, regarding monies owned and
            promissory note, Exhibit 20 to Deposition
            of Bruce L. Farlow, taken of March 22,
            2019.

    37.     Records obtained from Costco, pursuant
            to subpoena dated March 26, 2018. John
            D. Gentis, Shalimar MHP, et al.v. Bruce
            L. Farlow, 12th Judicial Circuit, Sarasota
            County, Florida, Case No. 2017-CA-
            03660-NC.




00995078-1
            Case 8:18-ap-00575-MGW          Doc 20     Filed 06/21/19     Page 8 of 9



  Exhibit                   Description                   Date              Date        With or
                                                          Identified      Admitted     Without
                                                                                       Objection

      38.    Records obtained from AT&T pursuant
             to Subpoena, April 5, 2018, John D.
             Gentis, Shalimar MHP, et al.v. Bruce L.
             Farlow, 12th Judicial Circuit, Sarasota
             County, Florida, Case No. 2017-CA-
             03660-NC.

      39.    Records obtained from Bank of America,
             pursuant to subpoena, March 26, 2018,
             John D. Gentis, Shalimar MHP, et al.v.
             Bruce L. Farlow, 12th Judicial Circuit,
             Sarasota County, Florida, Case No. 2017-
             CA-03660-NC.

      40.     Records obtained from Bank of America,
             pursuant to subpoena, May 7, 2019, John
             Gentis, et al. v. Bruce Farlow, Adversary
             Proceeding 8:18-AP-00575-MGW, US
             Bankruptcy Court, Middle District of
             Florida.

      41.    All documents identified by Defendant,
             Bruce Farlow.

      42.    All documents necessary for rebuttal.



   Plaintiffs reserve the right to amend or supplement this exhibit list with additional exhibits

as may be discovered, disclosed, or as may become available or apparent during discovery or

other proceedings in this action.

                                    CERTIFICATE OF SERVICE


       I hereby certify that on the 21st day of June, 2019 the foregoing was filed with the court

and served upon counsel of record via the CM/ECF system:




00995078-1
       Case 8:18-ap-00575-MGW     Doc 20   Filed 06/21/19      Page 9 of 9




                           ICARD, MERRILL, CULLIS,
                             TIMM, FUREN & GINSBURG, P.A.



                     By:    __W. Andrew Clayton, Jr.
                            W. ANDREW CLAYTON, JR.
                            Florida Bar No. 0739464
                            WORTH S. GRAHAM
                            Florida Bar No. 0092417
                            2033 Main Street, Suite 600
                            Sarasota, FL 34237
                            Telephone: (941) 366-8100
                            Facsimile: (941) 366-6384
                            Email: dclayton@icardmerrill.com
                            Email: wgraham@icardmerrill.com




00995078-1
